Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner Note
In the interest of compact prosecution, the examiner respectfully suggests that the applicant limits the use of selectable language such as “or” in the independent claims because this gives the examiner the ability to choose an interpretation of the invention.  Here is an example, “and then the other of the first moving part or the second moving part is operated so as to adjust an irradiation position on the processing surface.” 

The examiner also respectfully suggests that the applicant bring the language of claim 2 or 5 into the independent claims

Response to Arguments
While the examiner notes the same prior art as that of the previous non-final rejection, the prior art is being applied differently than in the previous non-final rejection.
Applicant's arguments filed 1/19/2022 have been fully considered but they are not persuasive. With regards to the claim objections, the examiner respectfully points out that the applicant’s recitation of “the laser light being output from the laser processing device” is placed in the sentences in such a way that it is not part of the subject of the sentence and  “a second moving step of moving the collecting optical system so as to change a relative position of the collecting optical system with respect to the collimating optical system, in a second direction orthogonal to a center axis of the collecting optical system, a first adjustment step of performing one of the first moving step or the second moving step so as to adjust an energy intensity distribution of the laser light on a processing surface of a workpiece to a desired distribution, the laser light being output from the laser processing head” 
Applicant's arguments filed 1/19/2022 have been fully considered but they are not persuasive. Applicant’s arguments with regards to 112(f) interpretation are considered but are not persuasive because the language used in the claim set of the instant application (see 112(f) interpretations below) is not descriptive such that one of ordinary skill in the art is able to ascertain the limitations of the claim without consulting the specification because the language uses nonce terms that have to be interpreted in light of the specification which invokes the 112(f) interpretation.  The examiner suggests changing this language to be more specific if the applicant is desiring for 112(f) to not be invoked. 
Applicant's arguments filed 1/19/2022 have been fully considered but they are not persuasive.  Regarding the 112(a) rejection of claim 7, the examiner believes that the step of deciding is not positively recited and is broad enough as written on 1/19/2022 such that one of ordinary skill in the art cannot ascertain what the applicant means by deciding.
Applicant’s arguments, see pages 7 and 8, filed 1/19/2022, with respect to 35 U.S.C 112(b) for claims 3, 4, 7, 8, and 9 have been fully considered and are moot in light of the recent amendments to the claims.  The rejections of 10/22/2021 has been withdrawn because the claims were amended. 
. 
Applicant's arguments filed 1/19/2022 have been fully considered but they are not persuasive. With regards to the applicant’s argument for 102(a)(2)/103 over Raksi, the amendments by the applicant are such that Nomura 2013/0319985 becomes the primary, the  .
Applicant’s arguments with respect to claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, and 12 have been considered but are moot because the new ground of rejection as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Objections
Claims 1, 3, and 4 are objected to because of the following informalities:  The recitation of "the laser light being output from the laser processing head" is grammatically unclear why it is in this claim because of the way the preceding comma breaks up the sentence.  See response to arguments above.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"a first moving part for moving", "a second moving part for moving", in claim 1
“a measurement part configured to measure”, “a control part configured to decide”, in claim 2
“a collimating optical system for collimating laser light” in claim 4
“a collecting optical system for collecting” in claim 4

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as obvious over US 20070106285 A1 Raksi (hereinafter “Raksi”) in view of US 20130319985 A1 NOMARU (hereinafter “NOMARU”).
Regarding claim 1, Raksi teaches, except where struck through, A laser processing device (abstract teaches A laser scanner is disclosed. The laser scanner comprises a laser source, a first optical element, and a focusing element), comprising: a laser irradiation part (laser source 13 fig. 1); a collimating optical system ( collimating lens 23) for collimating laser light from the laser irradiation part (the name of collimating lens 23 suggests that it is meant to collimate light, the arrangement of collimating lens 23 in the optical path of the laser source 13 in figures 1 and 2 teaches that collimating lens 23 is meant to collimate the laser emitted from laser source 13; claim 9 teaches a collimating lens receiving laser light from the scanning lens); and a collecting optical system (focusing lenses 25 and 27) for collecting the laser light after passing through the collimating optical system (for collecting, it is obvious to one of ordinary skill in the art that focusing lenses 25 and 27 are meant to perform a sort of collecting and directing function as shown in figures 1 and 2 because these lenses are shown to focus the laser light after it passes through collimating lens 23 because the focusing lenses are in the optical path of the laser source 13), wherein an optical system including the collimating optical system and the collecting optical system is configured such that the laser light after passing through the collecting optical system has coma aberration (per NPL https://www.azooptics.com/Article.aspx?ArticleID=660, coma aberration is understood in the art to The comet like shape in comatic aberration is due to the refraction differences when light rays pass through the various zones of the lens, therefore, the leftmost laser line in figure 2 shows coma aberration after passing through focusing lens 27) , and wherein the laser processing device further includes: a first moving partpar. 27 teaches Similarly, the first focusing lens 25 is moveable along the y-axis, and the second focusing lens 27 is movable along the x-axis which makes it obvious that there is a means in Raksi to enable them moving of focusing lenses 25 and 27) (par. 27 teaches movements in the x and y directions which are inherently orthogonal to each other); and a second moving part for moving the collecting optical system so as to change a relative position of the collecting optical system with respect to the collimating optical system (par. 27 teaches Similarly, the first focusing lens 25 is moveable along the y-axis, and the second focusing lens 27 is movable along the x-axis which makes it obvious that there is a means in Raksi to enable them moving of focusing lenses 25 and 27), in a second direction orthogonal to a center axis of the collecting optical system (par. 27 teaches movements in the x and y directions which are inherently orthogonal to each other) .  Raksi does not teach for moving at least one of the laser irradiation part or the collimating optical system so as to change a relative position of the collimating optical system with respect to the laser irradiation part nor wherein the laser processing device is configured such that one of the first moving part or the second moving part is operated so as to adjust an energy intensity distribution of the laser light on a processing surface of a workpiece to a desired distribution, the laser light being output from the laser processing device, and then the other of the first moving part or the second moving part is operated so as to adjust an irradiation position on the processing surface, and wherein a change amount of the coma aberration relative to a moving amount of the collimating optical system with respect to the laser irradiation part in the first direction or a moving amount of the collecting optical system with respect to the collimating optical system in the second direction is larger when the one of the first moving part or the second moving part is operated than when the other of the first moving part or the second moving part is operated.  NOMARU teaches, for moving at least one of the laser irradiation part or the collimating optical system so as to change a relative position of the collimating optical system with respect to the laser irradiation part (the first driving source 563 and second driving source 573 are obvious to be able to be added to the apparatus of Raksi; par. 34 teaches the movement of 563 and 573)  and wherein the laser processing device is configured such that one of the first moving part or the second moving part is operated so as to adjust an energy intensity distribution of the laser light on a processing surface of a workpiece to a desired distribution (par. 40 teaches the movement of lenses 54 and 55 for the effect of changing the focusing spot of the laser beam, it is obvious that as the angle of the laser beam changes with respect to the workpiece, that the energy distribution will change as the focus spot will stretch in the direction of movement and is therefore analogous to changing the energy distribution, see LB1a, LB1b, LB2a, and LB2b), the laser light being output from the laser processing device (LB), and then the other of the first moving part or the second moving part is operated so as to adjust an irradiation position on the processing surface (par. 40 teaches the movement of lenses 54 and 55 for the effect of changing the focusing spot of the laser beam), and wherein a change amount of the coma aberration relative to a moving amount of the collimating optical system with respect to the laser irradiation part in the first direction or a moving amount of the collecting optical system with respect to the collimating optical system in the second direction is larger when the one of the first moving part or the second moving part is operated than when the other of the first moving part or the second moving part is operated  (the examiner notes that the frequent use of “or” makes aspects selectable, the examiner choose the first direction movement, par. 40 teaches the movement of lenses 54 and 55 for the effect of changing the focusing spot of the laser beam, it is obvious that as the angle of the laser beam changes with respect to the workpiece, that the energy distribution will change as the focus spot will stretch in the direction of movement and is therefore analogous to changing the energy distribution, see LB1a, LB1b, LB2a, and LB2b).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Raksi for moving at least one of the laser irradiation part or the collimating optical system so as to change a relative position of the collimating optical system with respect to the laser irradiation part, and, wherein the laser processing device is configured such that one of the first moving part or the second moving part is operated so as to adjust an energy intensity distribution of the laser light on a processing surface of a workpiece to a desired distribution, the laser light being output from the laser processing device, and then the other of the first moving part or the second moving part is operated so as to adjust an irradiation position on the processing surface, and wherein a change amount of the coma aberration relative to a moving amount of the collimating optical system with respect to the laser irradiation part in the first direction or a moving amount of the collecting optical system with respect to the collimating optical system in the second direction is larger when the one of the first moving part or the second moving part is operated than when the other of the first moving part or the second moving part is operated, as suggested and taught by NOMARU, for the purpose of providing an advantageous means for the focusing spot P of a laser beam LB of stabilized power can be displaced instantaneously (par. 41).
Regarding claim 2, Raksi teaches The laser processing device according to claim 1 as discussed above and further discloses wherein the collimating optical system and the collecting optical system each include at least one lens (figure 1 shows collimating lens 23 as being comprised of one lens and focusing lenses 25 and 27 as being one lens each for a total of two lenses), and wherein the laser irradiation part, the collimating optical system, and the collecting optical system are arranged in this order, in a direction along the center axis of the collecting optical system (figure 1 shows the laser irradiation part, laser source 13, the 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070106285 A1 Raksi (hereinafter “Raksi”) in view of US 20130319985 A1 NOMARU (hereinafter “NOMARU”) in view of US 20140131328 A1 Watanabe (hereinafter “Watanabe”). 
Regarding claim 3, Raksi teaches The laser  processing device, according to claim 1, comprising:  Raksi does not teach a measurement device configured to measure an energy intensity distribution of the laser light on a processing surface of a workpiece, the laser light being output from the laser processing device; and a controller configured to decide, based on a measurement result by the measurement device, a moving direction in the first or second direction or the moving amount of the laser irradiation part, the collimating optical system, or the collecting optical system. Along the same field of endeavor, Watanabe is considered analogous art because Watanabe discloses This laser cutting apparatus is a laser cutting apparatus that cuts a workpiece by radiating a laser beam thereon (abstract).  Watanabe teaches a measurement device (beam-mode measurement unit 21) configured to measure an energy intensity distribution of the laser light on a processing surface of a workpiece (par. 41 teaches the energy-intensity distribution of the laser beam at the processing point is measured by a beam-mode measurement unit (beam profiler) 21), the laser light being output from the laser processing device (par. 41 teaches The beam-mode measurement unit 21 is disposed in the optical axis of the laser beam when adjusting the position of the moving portion 6); and a controller configured to decide, based on a measurement result by the measurement device, a moving direction in the first or second direction or the or a moving amount of the laser irradiation part, the collimating optical system, or the collecting optical system (par. 45 teaches that the positional relationship between the moving portion 6 and the supporting portion 8 may be adjusted by using the moving portion 6 and the beam-mode measurement unit 21 every time the processing setting is changed, meaning that for every processing setting that is changed, an operator or something similar needs to take a measurement and adjust the apparatus to optimize it which is analogous to the instant application claim 3; par. 46 teaches accomplishing adjusting relative positional relationships of moving portion 6 which is analogous to a laser irradiation part, and moving supporting portion 8 which holds optical system 7 which is analogous to moving a collecting optical system).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Raksi reference, to include a measurement device configured to measure an energy intensity distribution of the laser light on a processing surface of a workpiece, the laser light being output from the laser processing device; and a controller configured to decide, based on a measurement result by the measurement device, a moving direction in the first or second direction or the moving amount of the laser irradiation part, the collimating optical system, or the collecting optical system, as suggested and taught by Watanabe, for the purpose of providing a means to advantageously adjust to optimize the apparatus every time the processing setting is changed (par. 45).

Claims 4, 5, 9, 10, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070106285 A1 Raksi (hereinafter “Raksi”) in view of US 20060209310 A1 Muenz (hereinafter “Muenz”) in view of US 20130319985 A1 NOMARU (hereinafter “NOMARU”).
Regarding claim 4, Raksi teaches, except where strikethrough, A method for adjusting a laser processing head (abstract teaches A laser scanner is disclosed. The laser scanner comprises a laser source, a first optical element, and a focusing element) including a laser irradiation part (laser source 13 fig. 1), a collimating optical system ( collimating lens 23) for collimating laser light from the laser irradiation part (the name of collimating lens 23 suggests that it is meant to collimate light, the arrangement of collimating lens 23 in the optical path of the laser source 13 in figures 1 and 2 teaches that collimating lens 23 is meant to collimate the laser emitted from laser source 13; claim 9 teaches a collimating lens receiving laser light from the scanning lens), and a collecting optical system (focusing lenses 25 and 27) for collecting the laser light after passing through the collimating optical system (for collecting, see 112 above, it is obvious to one of ordinary skill in the art that focusing lenses 25 and 27 are meant to perform a sort of collecting and directing function as shown in figures 1 and 2 because these lenses are shown to focus the laser light after it passes through collimating lens 23 because the focusing lenses are in the optical path of the laser source 13)(par. 27 teaches Similarly, the first focusing lens 25 is moveable along the y-axis, and the second  in a first direction orthogonal to a center axis of the laser irradiation part or the collimating optical system adjustable for the purpose of focusing light from the surgical laser (par. 24).  One would have been motivated to make collimating lens 23 adjustable in the same manner and for the same purpose of making focusing lens 25 adjustable for the purpose of focusing light from the surgical laser (par. 24)): a second moving step of moving the collecting optical system so as to change a relative position of the collecting optical system with respect to the collimating optical system (par. 27 teaches Similarly, the first focusing lens 25 is moveable along the y-axis, and the second focusing lens 27 is movable along the x-axis which makes it obvious that there is a means in Raksi to enable them moving of focusing lenses 25 and 27), in a second direction orthogonal to a center axis of the collecting optical system (par. 27 teaches movements in the x and y directions which are inherently orthogonal to each other) a first adjustment step of performing one of the first moving step or the second moving step so as to adjust an energy intensity distribution of the laser light on a processing surface of a workpiece to a desired distribution, the laser light being output from the laser processing head; and a second adjustment step of performing the other of the first moving step or the second moving step so as to adjust an irradiation position on the processing surface, after the first adjustment step, wherein a change amount of the coma aberration relative to a moving amount of the collimating optical system with respect to the laser irradiation part in the first direction or a moving amount of the collecting optical system with respect to the collimating optical system in the second direction is larger when the one of the first moving step or the second moving step is performed than when the other of the first moving step or the second moving step is performed.  Raksi does not teach an optical system including the collimating optical system and the collecting optical system being configured such that the laser light after passing through the collecting optical system has coma aberration nor a first adjustment step of performing one of the first moving step or the second moving step so as to adjust an energy intensity distribution of the laser light on a processing surface of a workpiece to a desired distribution, the laser light being output from the laser processing head; and a second adjustment step of performing the other of the first moving step or the second moving step so as to adjust an irradiation position on the processing surface, after the first adjustment step, wherein a change amount of the coma aberration relative to a moving amount of the collimating optical system with respect to the laser irradiation part in the first direction or a moving amount of the collecting optical system with respect to the collimating optical system in the second direction is larger when the one of the first moving step or the second moving step is performed than when the other of the first moving step or the second moving step is performed. Along the same field of endeavor, Muenz is considered analogous art because Muenz discloses the disclosure features an optical system configured to create from a beam of light an intensity distribution on a surface (abstract).  Muenz teaches an optical system (Muenz teaches figures 10 through 35 as showing an optical system in paragraphs 58 to 98) including the collimating optical system (eight embodiment in par. 206 teaches figure 31a and 31b comprising collimator lens 74) and the collecting optical system being configured such that the laser light after passing through the collecting optical system has coma aberration (embodiment 7 teaches a collecting optical system that induces coma aberration and that As known from literature coma generates an asymmetrical energy distribution, therefore, the collecting lens of embodiment 7 to embodiment 8).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Raksi reference, to include an optical system including the collimating optical system and the collecting optical system being configured such that the laser light after passing through the collecting optical system has coma aberration, as suggested and taught by Muenz, for the purpose of providing advantageously allowing for the intensity distribution of the beam along the short axis As direction x in the (intermediate field) plane is very large (par. 197).  NOMARU teaches, a first adjustment step of performing one of the first moving step or the second moving step so as to adjust an energy intensity distribution of the laser light on a processing surface of a workpiece to a desired distribution (par. 40 teaches the movement of lenses 54 and 55 for the effect of changing the focusing spot of the laser beam, it is obvious that as the angle of the laser beam changes with respect to the workpiece, that the energy distribution will change as the focus spot will stretch in the direction of movement and is therefore analogous to changing the energy distribution, see LB1a, LB1b, LB2a, and LB2b), the laser light being output from the laser processing head (LB); and a second adjustment step of performing the other of the first moving step or the second moving step so as to adjust an irradiation position on the processing surface (par. 40 teaches the movement of lenses 54 and 55 for the effect of changing the focusing spot of the laser beam), after the first adjustment step, wherein a change amount of the coma aberration relative to a moving amount of the collimating optical system with respect to the laser irradiation part in the first direction or a moving amount of the collecting optical system with respect to the collimating optical system in the second direction is larger when the one of the first moving step or the second moving step is performed than when the other of the first moving step or the second moving step is performed (the examiner notes that the frequent use of “or” makes aspects selectable, the examiner choose the first direction movement, par. 40 teaches the movement of lenses 54 and 55 for the effect of changing the focusing spot of the laser beam, it is obvious that as the angle of the laser beam changes with respect to the workpiece, that the energy distribution will change as the focus spot will stretch in the direction of movement and is therefore analogous to changing the energy distribution, see LB1a, LB1b, LB2a, and LB2b).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Raksi reference, to include a first adjustment step of performing one of the first moving step or the second moving step so as to adjust an energy intensity distribution of the laser light on a processing surface of a workpiece to a desired distribution, the laser light being output from the laser processing head; and a second adjustment step of performing the other of the first moving step or the second moving step so as to adjust an irradiation position on the processing surface, after the first adjustment step, wherein a change amount of the coma aberration relative to a moving amount of the collimating optical system with respect to the laser irradiation part in the first direction or a moving amount of the collecting optical system with respect to the collimating optical system in the second direction is larger when the one of the first moving step or the second moving step is performed than when the other of the first moving step or the second moving step is performed, as suggested and taught by NOMARU, for the purpose of providing 
Regarding claim 5, Raksi teaches wherein the collimating optical system and the collecting optical system each include at least one lens (figure 1 shows collimating lens 23 as being comprised of one lens and focusing lenses 25 and 27 as being one lens each for a total of two lenses), and wherein the laser irradiation part, the collimating optical system, and the collecting optical system are arranged in this order, in a direction along the center axis of the collecting optical system (figure 1 shows the laser irradiation part, laser source 13, the collimating optical system, collimating lens 23, and the collecting optical system, focusing lenses 25 and 27, arranged in this order).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device to include wherein the collimating optical system and the collecting optical system each include at least one lens, and wherein the laser irradiation part, the collimating optical system, and the collecting optical system are arranged in this order, in a direction along the center axis of the collecting optical system, as suggested and taught by Raksi, for the purpose of providing a means to advantageously allow for movement of various optical elements enable scanning of the focal point in three dimensions (par. 16).
Regarding claim 9, Raksi teaches wherein the second adjustment step includes performing the other of the first moving step or the second moving step such that the irradiation position is closer to a processing point on the processing surface (par. 27 teaches Each of the focusing lenses 25, 27 are shown displaced along the x- and y-axes in FIG. 2, resulting in the focal point 35 being scanned to an off-axis position within the focal plane which is analogous to a first and second moving step while par. 28 teaches Use of the described laser wherein the second adjustment step includes performing the other of the first moving step or the second moving step such that the irradiation position is closer to a processing point on the processing surface, as suggested and taught by Raksi, for the purpose of providing a means to advantageously permit fine control over the laser scanner so that the scannable focal point may be used to create surgical cuts (par. 28).
Regarding claim 10, Raksi, Muenz, and NOMARU teach The method for adjusting the laser processing head according to claim 9 as discussed above and Raksi further discloses wherein the second adjustment step includes performing the second moving step so as to move the collecting optical system along a direction from the irradiation position after the first adjustment step toward the processing point, on the processing surface (par. 27 teaches Each of the focusing lenses 25, 27 are shown displaced along the x- and y-axes in FIG. 2, resulting in the focal point 35 being scanned to an off-axis position within the focal plane which is analogous to a first and second moving step while par. 28 teaches Use of the described laser scanner within an ophthalmic laser surgery system and in conjunction with a computer to control the position and motion of the z-axis scanning lens and the two focusing lenses, permits fine control over the laser scanner so that the scannable focal point may be used to create surgical wherein the second adjustment step includes performing the second moving step so as to move the collecting optical system along a direction from the irradiation position after the first adjustment step toward the processing point, on the processing surface, as suggested and taught by Raksi, for the purpose of providing a means to advantageously permit fine control over the laser scanner so that the scannable focal point may be used to create surgical cuts (par. 28).
Regarding claim 11, Raksi, Muenz, and NOMARU teach The method for adjusting the laser processing head according to claim 9 as discussed above and Raksi further discloses wherein the second adjustment step includes performing the first moving step so as to move the laser irradiation part along a direction from processing point toward the irradiation position after the first adjustment step, on the processing surface (par. 27 teaches Each of the focusing lenses 25, 27 are shown displaced along the x- and y-axes in FIG. 2, resulting in the focal point 35 being scanned to an off-axis position within the focal plane which is analogous to a first and second moving step while par. 28 teaches Use of the described laser scanner within an ophthalmic laser surgery system and in conjunction with a computer to control the position and motion of the z-axis scanning lens and the two focusing lenses, permits fine control over the laser scanner so that the scannable focal point may be used to create surgical cuts on or within the cornea of the eye, therefore it would have been obvious to move use two or more movable lenses to dispose a laser processing point around a workpiece such that an irradiation position is   Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device, to include wherein the second adjustment step includes performing the first moving step so as to move the laser irradiation part along a direction from processing point toward the irradiation position after the first adjustment step, on the processing surface, as suggested and taught by Raksi, for the purpose of providing a means to advantageously permit fine control over the laser scanner so that the scannable focal point may be used to create surgical cuts (par. 28).
Regarding claim 12, Raksi and Muenz teach The method for adjusting the laser processing head according to claim 9 as discussed above and Raksi further discloses wherein the second adjustment step includes performing the first moving step so as to move the collimating optical system along a direction from the irradiation position after the first adjustment step toward the processing point, on the processing surface (par. 27 teaches Each of the focusing lenses 25, 27 are shown displaced along the x- and y-axes in FIG. 2, resulting in the focal point 35 being scanned to an off-axis position within the focal plane which is analogous to a first and second moving step while par. 28 teaches Use of the described laser scanner within an ophthalmic laser surgery system and in conjunction with a computer to control the position and motion of the z-axis scanning lens and the two focusing lenses, permits fine control over the laser scanner so that the scannable focal point may be used to create surgical cuts on or within the cornea of the eye, therefore it would have been obvious to move use two or more movable lenses to dispose a laser processing point around a workpiece such that an irradiation position is closer to or on a desired processing point).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device, to wherein the second adjustment step includes performing the first moving step so as to move the collimating optical system along a direction from the irradiation position after the first adjustment step toward the processing point, on the processing surface, as suggested and taught by Raksi, for the purpose of providing a means to advantageously permit fine control over the laser scanner so that the scannable focal point may be used to create surgical cuts (par. 28).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070106285 A1 Raksi (hereinafter “Raksi”) in view of US 20060209310 A1 Muenz (hereinafter “Muenz”) in view of US 20130319985 A1 NOMARU (hereinafter “NOMARU”) in view of US 20140131328 A1 Watanabe (hereinafter “Watanabe”). 
Regarding claim 7, Raksi, Muenz, and Nomaru do not teach wherein the first adjustment step includes measuring the energy intensity distribution and deciding, based on a measurement result of the energy intensity distribution, a moving direction in the first or second direction or the moving amount of the laser irradiation part, the collimating optical system, or the collecting optical system. Along the same field of endeavor, Watanabe is considered analogous art because Watanabe discloses This laser cutting apparatus is a laser cutting apparatus that cuts a workpiece by radiating a laser beam thereon (abstract).  Watanabe teaches wherein the first adjustment step includes measuring the energy intensity distribution (par. 41 teaches the energy-intensity distribution of the laser beam at the processing point is measured by a beam-mode measurement unit (beam profiler) 21) and deciding, based on a measurement result of the energy intensity distribution, the moving direction or the moving amount of the laser irradiation part, the collimating optical system, or the collecting optical system (par. 45 teaches that the positional relationship between the moving portion 6 and the supporting portion 8 may be adjusted by using the moving portion 6 and the beam-mode measurement unit 21 every time the processing setting is changed, meaning that for every processing setting that is changed, an operator or something similar needs to take a measurement and adjust the apparatus to optimize it which is analogous to the instant application claim 3; par. 46 teaches accomplishing adjusting relative positional relationships of moving portion 6 which is analogous to a laser irradiation part, and moving supporting portion 8 which holds optical system 7 which is analogous to moving a collecting optical system).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Raksi and Muenz references, to include wherein the first adjustment step includes measuring the energy intensity distribution and deciding, based on a measurement result of the energy intensity distribution, the moving direction or the moving amount of the laser irradiation part, the collimating optical system, or the collecting optical system, as suggested and taught by Watanabe, for the purpose of providing a means to advantageously adjust to optimize the apparatus every time the processing setting is changed (par. 45).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763